DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Election/Restrictions
Applicant elected without traverse Group III and Species A (figure 1) in the reply filed on December 10, 2021. 
Claims 9, 10, 13-17, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 10, 2021. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a fluid distributor assembly.

Claim Rejections - 35 USC § 112
Claims 8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites the limitation "the same direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 11, the preamble is directed to a fluid distributor asembly.  It is uncertain how the claimed invention is limited by the term “assembly.”  It is uncertain whether the term “assembly” is meant to limit the claimed invention of an assembly of the fluid distributor or the reach beyond the scope of the fluid distributor.  A reasonable interpretation is that the term “assembly” limits the claimed invention to an assembly of the fluid distributor, i.e., does NOT include elements beyond the fluid distributor.  The body of the claim recites an air blast atomizer.  The specification discloses, on page 7, lines 1-2, that the fluid distributor 100 can be part of an air blast atomizer.  The fluid distributor is an element of the air blast atomizer.  The scope of the body of claim 11, which recites an air blast atomizer, exceeds the scope of the preamble. 

Claim Rejections - 35 USC § 102
Claim(s) 7, 11, 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majkrzak et al. (3,779,466). 
Majkrzak et al. disclose a fluid distributor assembly comprising:
a distributor body (figures 3b-3f) defining a plurality of distributor passages 36, 51 therethrough, each of the fluid distributor passages winding in a swirl direction about a swirl axis (horizontal longitudinal axis in figures 3d and 3f), wherein the swirl direction defines a swirl angle (90°-θ1 = 70°; see figure 3b and col. 5, ll. 28-29) of at least 60 degrees relative to the swirl axis, each of the fluid distributor passages defining a floor and opposing ceiling, and an opposed pair of sidewalls (floor, ceiling and sidewalls of grooves 36, 51), wherein at least one of the floor and/or the ceiling (side between spiral passages 51 and space 49 in figure 3f) is vaulted in a plane (plane of the page of figure 3f) that includes the swirl axis (horizontal longitudinal axis in figures 3d and 3f) to define a surface that is angled less than 60 degrees (1/2 θ4 = 22°; see figures 3d and 3f and col. 5, ll. 60-61) relative to the swirl axis;
an annular outlet 31 within an air blast atomizer;
an inner air passage 50;
an outer air passage 49.

Claim Rejections - 35 USC § 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majkrzak et al. (3,779,466) in view of Herman (2015/0103863). 
Majkrzak et al. disclose the limitations of the claimed invention with the exception of both the ceiling and floor being vaulted in the same direction and the chevron cross sectional shape.  A chevron shape is well known in the art.  Herman discloses a passage 134 having a chevron shaped cross section.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have change the cross sectional shape of Majkrzak et al. to a chevron shape (which inherently results in the ceiling an floor to be vaulted in the same direction) since changes is shape was held to be obvious.  MPEP 2144.04.IV.B.  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have change the cross sectional shape of Majkrzak et al. to a chevron shape as taught by Herman to reduce the heat transfer across the passage (Herman, paragraph 0027).
This rejection does not constitute a new grounds of rejection.  This rejection is in response to Applicant’s challenge of the official notice taken in the Final Rejection mailed on May 12, 2022.

Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive.  
Regarding the indefiniteness of claim 8, Applicant argues that there is no indefiniteness due to the “as each other.”  The indefiniteness is the phrase “the same direction.”  The claim defines no direction of the ceiling and/or the floor.  The claim also fails to provide antecedent basis for the term “same direction.”  Therefore, the term “the same direction” lacks sufficient antecedent basis.
Regarding the indefiniteness of claim 11, Applicant argues that the term “assembly” has been added to the preamble to obviate the indefiniteness rejection.  It is uncertain how the claimed invention is limited by the term “assembly.”  It is uncertain whether the term “assembly” is meant to limit the claimed invention of an assembly of the fluid distributor or the reach beyond the scope of the fluid distributor.  A reasonable interpretation is that the term “assembly” limits the claimed invention to an assembly of the fluid distributor, i.e., does NOT include elements beyond the fluid distributor.  The body of the claim recites an air blast atomizer.  The specification discloses, on page 7, lines 1-2, that the fluid distributor 100 can be part of an air blast atomizer.  The fluid distributor is an element of the air blast atomizer.  The scope of the body of claim 11, which recites an air blast atomizer, exceeds the scope of the preamble.
Applicant argues that Majkrzak et al. do not disclose “wherein at least one of the floor and/or the ceiling is vaulted in a plane that includes the swirl axis.  Majkrzak et al. disclose at least one of the floor and/or the ceiling (side between spiral passages 51 and space 49 in figure 3f) is vaulted in a plane (plane of the page of figure 3f) that includes the swirl axis (horizontal longitudinal axis in figures 3d and 3f).
Applicant argues that “claim 7 recites opposed sidewalls, floor and ceilings, but does not recite the side wall are vaulted, but the floor and or ceiling.”  The sentence is grammatically incorrect.  It is uncertain what the Applicant is arguing.  Majkrzak et al. disclose the fluid distributor passages defining a floor and opposing ceiling, and an opposed pair of sidewalls (floor, ceiling and sidewalls of grooves 36, 51),  In figure 3f, the ceiling is the wall between the spiral passages 51 and space 49.  The side walls are the vertical walls of the spiral passages 51.  The floor is the horizontal bottom surface of spiral passages 51.
Regarding claim 8, Applicant argues that the chevron shape is not arbitrary and the specification provides the technical advantages.  Applicant is requested to identify the portion(s) of the specification that details the technical advantages of the chevron shape.  A review of the specification did not reveal the technical advantages of the chevron shape.  Herman is provided in response to Applicant’s challenge of the official notice taken in the Final Rejection mailed on May 12, 2022

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK